— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered April 23, 1990, convicting him of burglary in the first degree, assault in the second degree and sexual abuse in the first degree (two counts), upon a jury verdict, and sentencing him to an indeterminate term of 816 to 25 years imprisonment for burglary in the first degree, 2V-? to 7 years imprisonment for assault in the second degree, and 1 to 3 years imprisonment on each count of sexual abuse in the first degree, all terms to run concurrently.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence on the conviction of burglary in the first degree to an indeterminate term of 5 to 15 years imprisonment; as so modified, the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to establish his guilt of burglary in the first degree was unpreserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858). In any event, viewing the evidence adduced at trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*677The defendant’s sentence was excessive to the extent indicated.
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Kunzeman, J. P., Sullivan, Eiber and O’Brien, JJ., concur.